EXHIBIT 1 JOINT FILING AGREEMENT In accordance with Rule 13d−1(k)(1) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a statement on Schedule 13D (including amendments thereto) with respect to the Common Stock ofEmmaus Life Sciences, Inc.and further agree that this Joint Filing Agreement be included as an Exhibit to such joint filings. In evidence thereof, the undersigned, being duly authorized, have executed this Joint Filing Agreement this 16th day of May, 2014. SARISSA CAPITAL MANAGEMENT LP By: /s/ Mark DiPaolo Name: Mark DiPaolo Title: General Counsel SARISSA CAPITAL DOMESTIC FUND LP By: Sarissa Capital Fund GP LP, its general partner By: /s/ Mark DiPaolo Name: Mark DiPaolo Title: Authorized Person SARISSA CAPITAL OFFSHORE MASTER FUND LP By: Sarissa Capital Offshore Fund GP LLC, its general partner By: /s/ Mark DiPaolo Name: Mark DiPaolo Title: Authorized Person /s/ Alexander J. Denner Alexander J. Denner
